Dissenting Opinion

Toal and Curran, JJ.,
It is the opinion of the minority of this court that when the Commonwealth failed to produce evidence that the scales were accurate it failed to prove its case beyond a reasonable doubt. Since the basic element in an overweight case is the weight itself, the weight alleged must be proven beyond a reasonable doubt. In order to meet this burden it is the minority’s opinion that the Commonwealth must show that the weight was obtained on an accurate scale. As was said by the court of our sister state, New York, in People v. DuShane, 125 N. Y. S. 2d 9: “It is elementary that before testimony as to what weight was obtained from a scale or from any other instrument, that there must first be introduced proof of the accuracy of the scales or the instrument”. See also People v. Vadakin, 125 N. Y. S. 2d 25; People v. Brandon, 165 N. Y. S. 2d 640; People v. Hazelton, 169 N. Y. S. 2d 490.
Since the Commonwealth failed to produce competent evidence that the scales used to weigh the tractor trailer were accurate, there are only two ways to establish the accuracy of the scales and still meet the burden of proving a case beyond the reasonable doubt. One method would be by a presumption of accuracy and the other would be by the court taking judicial notice that the scales of the type used are customarily accurate. The Commonwealth, in order to have the advantage of the presumption, must point to some authority in law which raises such a presumption. .The minority knows of no such presumption that exists in *485this Commonwealth. In cases where the speed of a vehicle is measured by a speedometer in an officer’s car or by radar, the presumption that the speedometer or the radar is accurate is established by special provisions enacted by the legislature. However, the legislature has not created any such presumption in the case of scales. It is the opinion of the minority that the legislature recognized the fallibility of mechanical measuring devices and, by legislative fiat in the two above mentioned instances, relaxed the requirement that the Commonwealth prove that part of its case beyond a reasonable doubt provided it showed in its case in chief that it had complied with the statutory provisions set up by the legislature as a standard. Where the legislature has failed to create a standard, the Commonwealth must prove its case completely beyond a reasonable doubt and is required to do so by credible evidence.
For a court to take judicial notice of something without competent proof thereof, the subject under consideration must be one of general notoriety, immemorial usage or of uniform national occurrence. To hold that this particular weighing device falls within the above mentioned categories is impossible, especially where the evidence concerning the scale itself is as scant as it is here.
The majority opinion in the case at bar holds that the Commonwealth is not required to prove accuracy of the measuring device in its case in chief and that, where accuracy is challenged, it is incumbent upon defendant to raise the issue as an affirmative defense. The record shows that the scales in question were at all times under the control of the Commonwealth and its agents. Defendant had no opportunity to test the accuracy of the scales in question.
We are not here concerned only with the actual guilt or innocence of the particular defendant. We are con*486cerned with the vital and fundamental principle of law which in the opinion of the minority is being ignored by the majority, i.e., that the Commonwealth must prove its case in its entirety by evidence beyond a reasonable doubt. The failure of the Commonwealth to establish accuracy of the scales in question in its case in chief was challenged by defendant at the hearing and the point having been raised, we of the minority believe that the Commonwealth should be required to prove the accuracy of the scales in question by credible evidence.
We therefore would find the defendant not guilty.